Title: To Thomas Jefferson from Joseph Yznardi, Sr., 14 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exelentisimo SeñorMuy Señor mio, y de mi Respeto

Conforme á el permiso, de V.E le diriji mi Representasion Fechada en Philadelphia el 4 Corriente como parage de mi Residensia, despues de la qual por Motivos privados, y por venefisio de mi Salu me he retírado á este lugar esperando la llegada del Nuebo Secretario de Estado para qe segun VE tubo la vondad de ofreserme qe no existiendo Inpedimento legal qe lo estorvase, mi pretension Seria Atendido lo qe no dudo segun los documentos ya presentados, y por qe el Nombramiento de Mr. Preble, no hasido remitido, y asta el Aviso de V.E permaneseré en esta á quien suplico me diriga por escrito por Allarme algo endeble, y el tiempo es Crudo.
Aviendo Reflexado sobre la permanencia de Mr. Yrujo en esta Pais por Conoser Coviene para la Mejor Inteligensia de las dos Nasiones y Contemplar a V.E Instruido de Oficio de la Mutasion de Ministros en Madrid, y aver yo sido Comisionado por su Corte para Intermediar en la falta de Inteligensia, y demas Sircumstansias qe manifiestan, la Credensial entregada a V.E. en Copia
Aviendo diferidose la Contestasion por este Govierno, y no aver paresido el Nuebo Ministro de España, y qe desde mi llegada á este Pais en Cumplimiento, de mi encargo Informe á favor de Mr Yrujo en Honor de la verdad Conosiendo el poco fundamento, de las queras me allo en la presion de Suplicar á V.E qe tanto para provar el desempeño  de la Mission a mi Cargo se dirijiese Solisitud por este Govierno por Escrit para el de España Reservada fundada en mi encargo, y por Supuesto resultaria la Satisfaccion de Mr Yrujo, y la Condesendencia de su permanencia
La Fragata que deve llevar el tratado para Fransia seria el Mejor conducto para dicha solisitud como para qe tragese la Respta con la demora de pocos, y por la qe con el permiso de V.E mandaré, yo mis despachos no dudando qe todo tendrá efeto á Cuyo Intento Escribo al Principe de la Paz, y no seria de estrañar segun mis representasiones, y el Inpreso de Mr Yrujo qe el Comercio, de la America Española se bolviese á Franquear durante la Guerra por beneficio de las dos Naciones Interes qe Sienpre he desseado
tengo el Honor de Repetir á VE mis Respectos George town 14 Marzo 801
Exmo. Señor BLM á V.E su mas Obedte. Servidor

Josef Yznardy



editors’ translation

Most Excellent SirMy Dear Sir and with all due respect,

With Your Excellency’s permission I addressed my petition to you dated the 4th of the present month in Philadelphia as the place of my residence, after which for personal reasons and for the benefit of my health I have withdrawn to this place awaiting the arrival of the new secretary of state; who according to Your Excellency had the kindness to offer, assuming that no legal impediment exists that might obstruct it, to attend to my request; which I do not doubt, according to the documents submitted already and because the appointment of Mr. Preble has not been remitted; and until notification by Your Excellency, I will stay here. I beg you to contact me in writing since I find myself somewhat weak and the weather is bitter.
Having reflected on the stay of Mr. Irujo in this country to familiarize himself with it, it is appropriate for the best intelligence of the two countries, and for Your Excellency’s planning, to be officially informed of the change of ministers in Madrid; I being commissioned by the court to be an intermediary in the absence of a channel of information and from other circumstances—the credential having been submitted to Your Excellency in copy form.
The reply by this country being postponed and the new minister from Spain not having appeared, and in fulfillment of my responsibility in this country, I addressed the Spanish government in favor of Mr. Irujo. To tell the honest truth they know very little background about him, and about the complaints. I find myself under the pressure of imploring Your Excellency, as much to prove the work of the mission that I am responsible for, that a written petition might be addressed by this government to that of Spain—a reservation based  on my charge that would, of course, result in Mr. Irujo’s satisfaction and acquiescence in his remaining.
The frigate that should take the treaty to France would be the best conduit for that petition since it will bring the reply with little delay; and by this means, with Your Excellency’s permission, I will send my dispatches, not doubting that all will be effective—for which purpose I am writing to the prince of the peace, and it would not be surprising if, as a result of my petitions and the effort of Mr. Irujo, the commerce of Spanish America should again open during the war for the benefit of the two nations’interests, as I have always desired.
I have the honor of repeating to Your Excellency my respects, at Georgetown 14 March 1801,
Most Excellent Sir, I kiss your Excellency’s hands, your most Obedient Servant

Josef Yznardy


